Citation Nr: 0703844	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously before the Board and 
remanded in September 2006 for procedural development.  As 
directed by the remand, the RO readjudicated the veteran's 
claim of entitlement to an initial evaluation in excess of 30 
percent for PTSD in an October 2006 supplemental statement of 
the case (SSOC).

Following that adjudication, the veteran submitted additional 
medical evidence to VA, consisting of three private treatment 
records not previously associated with his claims file.  The 
veteran did not submit a waiver of RO consideration of this 
evidence, and the January 2006 written statement from the 
veteran's representative specifically indicated that the 
veteran did not waive RO review of this evidence.  Since the 
evidence is pertinent to the veteran's claim, in that it 
shows current treatment for PTSD and relates directly to his 
current level of disability, the Board finds that a remand is 
necessary to afford the veteran RO review of the added 
evidence.

In addition, the Board notes that notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), as to 
disability rating and effective date, has not been provided 
to the veteran in the instant case.  The Board is confident 
that the RO will effectuate the new requirements consistent 
with this recent decision.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD, including as on an extraschedular 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the October 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


